DETAILED ACTION
Status of Claims 

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a FINAL OFFICE ACTION in response to applicant’s amendments to and response for Application 16/124,735, filed on 09/16/2022.        
Claims 1-19 are pending and have been examined.




Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The rationale for this finding is explained below. 
Per Step 1 of the analysis, in the instant case, independent claim 10 is directed to a method.  A method, or process, is a statutory category for patentability.  Claim 1 is directed to a system comprising a processor, memory, and interface.  Therefore, the claim is interpreted to be an apparatus, which is a statutory category for patentability.  Claim 19 is directed to a non-transitory computer-readable medium.  Therefore, the claim is interpreted as an article of manufacture, which is a statutory category for patentability.  Further, the claim is in conformity with the Kappos Memorandum of 2010 regarding medium claims, as it includes the phrase “non-transitory.”      
Per Step 2A, Prong 1 of the analysis, the examiner now identifies any abstract ideas that the claims are directed to.  The independent claims are directed to “receiving behavioral information from a plurality of sources regarding the subject, wherein the received behavioral information associated one of the personality categories with an observed behavior by the subject, analyzing the behavioral information regarding the subject, wherein analyzing the behavioral information includes identifying a weight for the observed behavior based on the associated personality category, updates the stored information regarding the subject based on the starting percentage of the observed behavior as weighted by the identified weight, wherein the updated information is used to adjust one or more models associated with one or more of the personality categories, create a model for a new personality category based on the updated in formation, wherein the model for the new personality category is associated with a subset of the updated information, and generates a report based on an analysis of the updated stored information, the report including a plurality of personality axes, each axis reflecting a weighted percentage for an associated personality category including the new personality category, and make a recommendation for customizing an interaction for the subject, wherein subsequent behavioral information regarding the subject is used to adjust a subsequent interaction.”  The claims are determined to be directed to an abstract idea, namely a mental process.  A human operator with access to the received data could easily analyze the behavioral information, identify weightings, update the stored information, and generate a report based on the analysis to include personality axes with corresponding percentages.  The human operator would need as little as a pen and paper and their own mental capacities.  All the steps of the abstract idea could easily be performed as mental processes in which an operator analyzes and makes judgments based on the analysis.  Therefore, the claims are directed to a mental process.  
Per Step 2A, Prong 2 of the analysis, the examiner must now consider if the claims, either individually or as a whole ordered combination, integrate the abstract idea into a practical application.  The claims include a processor, a memory, and an interface.      However, these components are considered a generic recitation of a technical element, as the components are recited at a high level of generality and are not directed to a particular machine or transformation (see MPEP 2106.05 (b) and (c)).  The processor,  memory, and interface are being used as tools to automate the abstract idea.  Therefore, the use of the processor and memory are not considered an integrating of the abstract idea into a practical application.  The claims also include “storing information in a memory regarding a subject, the stored information for the subject including a plurality of personality categories, each category associated with a starting percentage.”  This additional element, absent any further detail, is considered “storing information in a memory” listed in the MPEP 2106.05 (d) (ii) as an example of conventional computer functioning (see “storing and retrieving information in a memory” citing Versata Dev Grp v SAP).  Therefore, this step is not considered to integrate the abstract idea into a practical application.  Further, the claims also include the additional element of the actual “receiving” of the behavioral information via the interface.  This step is considered “receiving and/or transmitting of data over a network” which is listed in the MPEP 2106.05 (d) (ii) as an example of conventional computer functioning (see “receiving and/or transmitting of data over a network” citing Symantec).  Therefore, this additional element is also not considered to integrate the abstract idea into a practical application.  The claims also include the interactions being “online.”  However, absent any further detail, the “online” limitation is simply considered the technological environment to which the abstract idea is applied.  The same concepts could be applied to other environments in which the user behavior data is collected, a user profile is built, and the profile is used to target content to the user or give a report with suggestions to a business owner or advertiser.  Therefore, the online aspect does not integrate the claims into a practical application.  The claims as amended also include “applies artificial intelligence to….”  However, such a broad limitation with no further detail is considered an additional element that “merely recites the words ‘apply it’ with the judicial exception…or merely uses a computer as a tool to perform the abstract idea (see the January 7th, 2019 Federal Register on page 55 of the Updated Patent Eligibility Guidance).   Further, the examiner takes Official Notice that it is old and well known in the computer and advertising arts to “apply artificial intelligence” when creating a model or profile for a user.  Companies such as Microsoft, Google, and Facebook have used such AI for a decade prior to the effective filing date of the application.  Therefore, the additional element does not integrate the claims into a practical application.  The claims as amended also include the generating of a predictive model instead of a report to generate the same information for the user, except including the new personality category and the use of the predictive model to make the recommendation.  The examiner points out that the generation of a predictive model rathe than a report which includes the same information (plurality of personality axes, weighted percentages for the personality categories) rather than generation of a report, and using the predictive model to make a recommendation instead of a mental process of evaluating the behavioral information and the information in the report to make a recommendation is considered a broad limitation recited at a high level of generality with no further detail as to what the predictive model is or what values it uses or any other details at all, but the “model” would seem to be an algorithm on a computer that takes the place of mental evaluation and judgment.  Therefore the additional element is considered to “merely recites the words ‘apply it’ with the judicial exception…or merely uses a computer as a tool to perform the abstract idea (see the January 7th, 2019 Federal Register on page 55 of the Updated Patent Eligibility Guidance).  A human operator with access to the behavioral data could do an analysis, make a judgment, and create a model  for user behavior, such as a simple hierarchy tree or a purchase funnel, and present it as a report and make recommendations for targeting.  In fact, the cited reference Keen literally sends individual profiles with such information to an advertiser.  The use of AI or a predictive model as recited at a high level of generality with no detail in the claims to create a model which is basically a personality profile and to recommend customization of an interaction is considered the use of a computer as a tool to implement the abstract idea.  Therefore, these additional elements do not integrate the claims into a practical application.   Further, the examiner takes Official Notice that it is old and well known in the computer and advertising arts to “generate and use a predictive model” when creating a profile for a user or making a targeting recommendation.  Companies such as Microsoft, Google, and Facebook have generated and used predictive models for a decade prior to the effective filing date of the application.   
Per Step 2B of the analysis, the examiner must now consider if the claims, either individually or as a whole ordered combination, include limitations that are “significantly more” than the abstract idea because the claims include one or more of an improvement to another technology, and improvement to the technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment.  This would include elements that are more than what is considered to be “well-understood, routine, and conventional” in the related arts.  The claims include a processor, a memory, and an interface.      However, these components are considered a generic recitation of a technical element, as the components are recited at a high level of generality and are not directed to a particular machine or transformation (see MPEP 2106.05 (b) and (c)).  The processor,  memory, and interface are being used as tools to automate the abstract idea.  Therefore, the use of the processor and memory are not considered significantly more.  The claims also include “storing information in a memory regarding a subject, the stored information for the subject including a plurality of personality categories, each category associated with a starting percentage.”  This additional element, absent any further detail, is considered “storing information in a memory” listed in the MPEP 2106.05 (d) (ii) as an example of conventional computer functioning (see “storing and retrieving information in a memory” citing Versata Dev Grp v SAP).  Therefore, this additional element is not considered significantly more.  Further, the claims also include the additional element of the actual “receiving” of the behavioral information via the interface.  This step is considered “receiving and/or transmitting of data over a network” which is listed in the MPEP 2106.05 (d) (ii) as an example of conventional computer functioning (see “receiving and/or transmitting of data over a network” citing Symantec).  Therefore, this additional element is also not considered significantly more.    The claims also include the interactions being “online.”  However, absent any further detail, the “online” limitation is simply considered the technological environment to which the abstract idea is applied.  The same concepts could be applied to other environments in which the user behavior data is collected, a user profile is built, and the profile is used to target content to the user or give a report with suggestions to a business owner or advertiser.  Therefore, the online aspect is not considered significantly more than the abstract idea itself.  The claims as amended also include “applies artificial intelligence to….”  However, such a broad limitation with no further detail is considered an additional element that “merely recites the words ‘apply it’ with the judicial exception…or merely uses a computer as a tool to perform the abstract idea (see the January 7th, 2019 Federal Register on page 55 of the Updated Patent Eligibility Guidance).   Further, the examiner takes Official Notice that it is old and well known in the computer and advertising arts to “apply artificial intelligence” when creating a model or profile for a user.  Companies such as Microsoft, Google, and Facebook have used such AI for a decade prior to the effective filing date of the application.  Therefore, the additional element is not considered significantly more.  The claims as amended also include the generating of a predictive model instead of a report to generate the same information for the user, except including the new personality category and the use of the predictive model to make the recommendation.  The examiner points out that the generation of a predictive model rathe than a report which includes the same information (plurality of personality axes, weighted percentages for the personality categories) rather than generation of a report, and using the predictive model to make a recommendation instead of a mental process of evaluating the behavioral information and the information in the report to make a recommendation is considered a broad limitation recited at a high level of generality with no further detail as to what the predictive model is or what values it uses or any other details at all, but the “model” would seem to be an algorithm on a computer that takes the place of mental evaluation and judgment.  Therefore the additional element is considered to “merely recites the words ‘apply it’ with the judicial exception…or merely uses a computer as a tool to perform the abstract idea (see the January 7th, 2019 Federal Register on page 55 of the Updated Patent Eligibility Guidance).  A human operator with access to the behavioral data could do an analysis, make a judgment, and create a model  for user behavior, such as a simple hierarchy tree or a purchase funnel, and present it as a report and make recommendations for targeting.  In fact, the cited reference Keen literally sends individual profiles with such information to an advertiser.  The use of AI or a predictive model as recited at a high level of generality with no detail in the claims to create a model which is basically a personality profile and to recommend customization of an interaction is considered the use of a computer as a tool to implement the abstract idea.  Therefore, these additional elements are not considered significantly more.  Further, the examiner takes Official Notice that it is old and well known in the computer and advertising arts to “generate and use a predictive model” when creating a profile for a user or making a targeting recommendation.  Companies such as Microsoft, Google, and Facebook have generated and used predictive models for a decade prior to the effective filing date of the application.   
When considered as an ordered combination, the examiner sees only the logical steps necessary to carry out the abstract idea, namely storing the personality information, receiving behavioral information, analyzing the behavioral information using the store information, updating the stored information, creating a model for a new personality category, and generating a recommendation for customizing an interaction with the user.   The examiner does not find anything in the combination of elements that would be sufficient to be considered “significantly more" than what is well-understood and conventional in the computer and related arts.  So, the consideration of the ordered combination do not change the status of the claims as "not having significantly more than the abstract idea itself."
When considering the dependent claims, claims 2-4 are considered part of the abstract idea, as the claims only further limit the behavioral information, but the type of behavioral information does not change the analysis of report generation.  Claim 5 is also considered part of the abstract idea, as the report including a recommendation would still be ma mental process in which the human operator analyzes the data and then makes an evaluation or judgment to arrive at a recommendation.  Claim 6 is considered part of the abstract idea, as the “filtering” could be done mentally as part of the analyzing.  Claim 7, absent any further detail, is considered “retrieving information in a memory” listed in the MPEP 2106.05 (d) (ii) as an example of conventional computer functioning (see “storing and retrieving information in a memory” citing Versata Dev Grp v SAP).  Claim 8 is considered part of the abstract idea, as the processor is simply automating the adjusting step which could be done as a mental evaluation and judgment, and the processor is being used as a tool to automate the abstract idea.  Claim 9 repeats the updating and generation of a report steps based on further data and another subject, and are therefore considered part of the abstract idea.  The other dependent claims mirror those already discussed above.    
Therefore, claims 1-19 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.  See Alice Corporation Pty. Ltd. Vs. CLS Bank International et al., 2014 (please reference link to updated publicly available Alice memo at http://www.uspto.gov/patents/announce/alice_pec_25jun2014.pdf) and more recently  https://www.federalregister.gov/articles/2014/12/16/2014-29414/2014-interim-guidance-on-patent-subject-matter-eligibility.   


Response to Arguments

Regarding the rejections based on 35 USC 101:
Many of the arguments presented were specific to the claims as amended, and have been addressed above in the updated 101 rejection.  However, several arguments have also been addressed below:

Regarding the applicant’s argument on page 8 of the response that the claims represent an improvement in online behavior tracking, modeling, and online experience adjustment and customization:
The examiner points out that the techniques in the claims are not particular to online, but the online nature is simply the technological environment in which the abstract idea is applied.  Techniques such as gathering and analysis of user behavior data, generating a model of a new personality category, generating and using a predictive model, generating a report, and recommending customization of a user interaction could take place regardless of the medium used for interaction.  Further, there are no alleged improvements in any technical aspect of the “tracking,” “modelling,” or the online experience.  In fact, the modeling is not given any detail at all as to how the model is actually generated or what the model is.  Further, there is no improvement to the computer itself, to other technologies, or the technical field of any of these aspects.  There are no specific tracking, modelling, or experience-changing techniques described or claimed.  The analysis of behavioral data and creation of a new personality category could take place entirely outside of technology save the use of a computer to apply the AI.  

Regarding the argument on page 9 of the response that some of the functions in the claims cannot entirely occur within the human mind:
While the elements have been addressed in the rejection above, the examiner also reminds the applicant that the identified abstract idea does not need to encompass each and every element in the claims, but the identified abstract idea is that which the claims are “directed to.”  Further, the Step 2A, Prong 2 and the Step 2B analysis are specifically for addressing the additional elements in the claims beyond the abstract idea itself.

 Regarding the argument on page 9 of the response that the claimed concept includes “improvement in the functioning of a computer, technology, or technical field, specifically the ability to generate new predictive models and adjust and customize online interactions”:
The examiner points out that the ability to generate predictive models and to adjust and customize online interactions does not include an improvement to a computer, but the computer is simply used as a tool for part of the abstract idea and the additional elements, such as online interaction and the applying of AI to the steps.  This does not improve the computer itself.  The Court in the Enfish decision specifically pointed to the applicant’s specification and manner in which the self-referential table improved the functionality and speed of the computer in all data processing as the reason for eligibility, as the computer function was improved no matter which data it was processing.  The examiner sees no such improvement in these claims.  Further, the examiner similarly sees no improvement to the technology or technical field, such as improvement to generation and use of predictive models or the use of AI, as the claims recite these elements at a high level of generality with little or no detail, and there is no improvement to the online environment in particular. 

Regarding the applicant’s argument on page 9 of the response that “the claims expressly rely on web-enabled computing devices and online networks, which are particular machines required to perform the steps as recited”:
The examiner points out that using a generic recitation of a machine as a tool to implement an abstract idea in a particular technological environment (see page 55 of the January 7th 2019 Federal Register which outlines the Updated Patent Eligibility Guidance) is not the same as using a particular machine or transformation (see MPEP 2106.05 (b) and (c)).  A computer being web-enabled or the use of a network to send and receive data is considered a generic recitation of a machine at the time of the effective filing date of the invention, especially since the steps of the invention are not particular to steps that could only be done in an online environment or claim improvements that are particular to solving a problem of a particularly online nature or web-enabled network or device.       
    Therefore, the arguments are not persuasive and the rejection is sustained.

Regarding the rejections based on 35 USC 103
The applicant’s amendments to the claims have overcome the rejection and the rejection has been withdrawn.



Conclusion
Applicant amendment(s) necessitated the new grounds of rejection set forth in this Office Action.  Therefore, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to Luis A. Brown whose telephone number is 571.270.1394.  The Examiner can normally be reached on Monday-Friday 8:30am-5:00pm EST.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, WASEEM ASHRAF can be reached at 571.270.3948.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see  http://portal.uspto.gov/external/portal/pair .  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).
Any response to this action should be mailed to:
Commissioner of Patents and Trademarks
Washington, D.C.  20231
or faxed to 571-273-8300.
Hand delivered responses should be brought to the United States Patent and Trademark Office Customer Service Window:
Randolph Building
401 Dulany Street
Alexandria, VA 22314.
 	
 	/LUIS A BROWN/            Primary Examiner, Art Unit 3682